December 8, 1978. The above cause, an appeal from the November 22, 1978, order of Hon. Edward J. Costello, Presiding Judge, setting bail, upon review, at $2600.00 cash or solvent surety, came on for hearing before the undersigned Associate Justice on December 4, 1978, by agreement of the parties.
The State of Vermont was represented by Hon. David G. Miller, State’s Attorney for the County of Franklin, and the defendant by Nicholas L. Hadden, Esq.
Upon consideration of the proceedings below pursuant to 13 V.S.A. § 7556(b), it is found that the order appealed from is supported by said proceedings, and the entry is:
The order appealed from, dated November 22, 1978, is affirmed. To be certified down forthwith.
Dated at Montpelier in the County of Washington this 8th day of December, 1978.
Larrow, J.